Citation Nr: 9906246	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  93-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for loss of taste as a 
result of palate surgery.

3.  Entitlement to service connection for loss of smell as a 
result of palate surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse & [redacted]



ATTORNEY FOR THE BOARD

D. Pickard, Pickard


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1992 from the North Little Rock, 
Arkansas, Regional Office (RO).  This appeal was previously 
remanded by the Board in August 1995 and July 1996. 


FINDINGS OF FACT

1.  The veteran has presented no competent evidence of a 
nexus or relationship between any incident of service and any 
current sinus disability.

2.  The medical evidence does not demonstrate that the 
veteran's loss of taste is etiologically related to his 
active duty service.

3.  The medical evidence does not demonstrate that the 
veteran's loss of smell is etiologically related to his 
active duty service.


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  A disorder involving the loss of the sense of taste was 
not incurred in or aggravated by military service. 38 
U.S.C.A. §§ 1110, 1131, 5017 (West 1991); 38 C.F.R. § 3.304 
(1998).

3.  A disorder involving the loss of the sense of smell was 
not incurred in or aggravated by military service. 38 
U.S.C.A. §§ 1110, 1131, 5017 (West 1991); 38 C.F.R. § 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Basis for Entitlement to Service Connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  To establish a well grounded claim, a 
claimant must submit evidence relevant to all elements of the 
claim or to all material facts involved in the claim.  See 
Caluza v. Brown, 7 Vet.App. at 506 (1995); see Gilbert v. 
Derwinski, 1 Vet.App. 49, 52 (1990), quoting Black's Law 
Dictionary, 881 (5th ed. 1979) (a material fact is one upon 
which the outcome of litigation depends).

II.  Service Connection for Sinusitis

The veteran contends, in essence, that he incurred sinusitis 
while in service and accordingly that he is entitled to 
service connection for this disability.  The veteran appears 
to allege that his current sinusitis is related to an 
inservice palate surgery. The Board finds that the veteran 
has failed to state a well grounded claim and consequently it 
is denied.

The veteran's service medical records (SMR's) have been 
associated with the claims folder.  The SMR's fail to 
demonstrate that sinusitis was incurred in, or aggravated 
while in service.  The veteran completed a report of medical 
history prior to his entrance to active duty.  In this report 
the veteran denied ever having ear, nose or throat trouble; 
chronic or frequent colds; sinusitis; hay fever; shortness of 
breath; or a chronic cough.  The veteran was provided with a 
medical examination in July 1972, prior to entering active 
duty.  The report of this examination indicates that the 
veteran's nose, sinuses, mouth and throat were all evaluated 
as clinically normal.  The veteran's SMR's are silent as to 
treatment for, or a diagnosis of, sinusitis.  The SMR's do 
indicate that the veteran underwent oral surgery in April 
1975 and which involved exploration of the incisive canal.  
The veteran completed another report of medical history in 
April 1975 upon his separation from active duty service.  In 
the April 1975 report the veteran denied a history of ear, 
nose, or throat trouble; chronic or frequent colds; 
sinusitis; hay fever; shortness of breath; or a chronic 
cough.

The report of a June 1992 radiological examination from a 
private medical facility indicates that the veteran was 
diagnosed with chronic sinusitis of both maxillary sinuses, 
predominantly with the right side more involved.

The veteran was provided with a VA medical examination in 
September 1992.  The report of this examination indicates 
that the veteran was complaining of sinus problems.  Upon 
physical examination there was no evidence of acute sinus 
infection or polyps.  His face was non-tender over the 
sinuses.  The veteran was not provided with a diagnosis for 
his sinus complaints but he was referred for a CT Scan.  

The veteran and two additional witnesses provided testimony 
at a personal hearing in September 1993.  At this hearing the 
veteran testified that he suffered from complications from 
his inservice oral surgery, to include the loss of his sense 
of taste and smell.

The veteran was provided with another VA medical examination 
in July 1995.  The report of this examination indicates that 
the veteran started smoking 36 years ago, at the age of 10, 
and that he smoked 3 packs of cigarettes per day.  He 
reported complaints of wheezing, congestion, coughing, and 
shortness of breath.  Upon physical examination his nose, 
sinuses, mouth and throat were normal.  

The veteran was provided with another VA medical examination 
in August 1997.  The report of this examination indicates 
that the veteran reported that he suffered from sinusitis and 
which started while in service.  Upon physical examination he 
was noted to have a deviated septum, boggy inflamed 
turbinates and clear rhinorrhea in the nose.  The veteran was 
diagnosed with sinusitis.  The examiner further noted, that 
after an extensive review of the medical record, that in his 
opinion the current sinusitis was not related to his 
inservice oral surgery.

The evidence of record demonstrates that the veteran was 
never diagnosed with sinusitis or a sinus disorder while in 
service.  The SMR's do indicate however that he underwent 
oral surgery while inservice and which included exploration 
of the incisive canal.  The veteran has been diagnosed with 
current sinusitis.  However, the veteran has failed to 
introduce any competent evidence of a connection between an 
inservice injury or disease, to include the oral surgery, and 
the current sinus disorder.  There is no medical evidence of 
record which establishes a nexus or relationship between any 
inservice event, to include the oral surgery, and his current 
sinusitis.  In fact, the only medical opinion relevant to 
this issue explicitly states that there is no such 
connection.  In the most recent VA medical examination, the 
physician stated that after an extensive review of the 
medical record, that in his opinion the current sinusitis was 
not related to the inservice oral surgery.

The third prong of the test of whether a claim is well 
grounded is whether there is a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  As the veteran has failed to 
introduce evidence of a relationship between any incident of 
service, to include the oral surgery, and his current 
sinusitis, the Board decides that he has failed to state a 
well grounded claim.

The Board notes that the veteran has testified that he 
believes that his sinus disorder is related to his period of 
active duty service.  Unfortunately, he has not demonstrated 
that he has the medical training, or is otherwise competent 
to render medical opinions;  accordingly, his contentions are 
merely speculative and are of no probative value in 
determining service connection.  Moray v. Brown, 5 
Vet.App. 211, 214 (1993). 

As the veteran has failed to introduce medical evidence of a 
nexus or relationship between a disease or injury incurred in 
service, and any current sinus disability, the Board must 
find that he has failed to state a well grounded claim.  
Consequently, the veteran's claim is denied.

Where the veteran has not met the burden of stating a well 
grounded claim, VA has no duty to assist him in developing 
facts pertinent to his claim including no duty to provide him 
with another medical examination.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); Rabideau, 2 Vet.App. at 144 (where 
the claim was not well grounded, VA was under no duty to 
provide the veteran with an examination).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Here, the RO fulfilled its obligation under section 5103(a) 
with the statement of the case, and supplemental statements 
of the case.  Moreover, unlike the situation in Robinette, 
there is no indication that there is evidence available and 
missing from the record which, if submitted, could make the 
veteran's claim well grounded. See Epps v. Brown, 9 Vet.App. 
341 (1996).


II.  Service Connection for Loss of Taste and Smell

The veteran contends, in essence, that he incurred disorders 
while in service which have resulted in his loss of taste and 
smell, and accordingly that he is entitled to service 
connection for these disabilities.  He specifically alleges 
that he has lost his sense of taste and smell as a result of 
an inservice oral surgery.

As stated above, the veteran's service medical records 
(SMR's) have been associated with the claims folder.  The 
SMR's fail to demonstrate that a loss of taste or smell were 
incurred while in service.  The veteran completed a report of 
medical history prior to his entrance to active duty.  In 
this report the veteran denied ever having ear, nose or 
throat trouble; chronic or frequent colds; sinusitis; hay 
fever; shortness of breath; or a chronic cough.  The veteran 
was provided with a medical examination in July 1972, prior 
to entering active duty.  The report of this examination 
indicates that the veteran's nose, sinuses, mouth and throat 
were evaluated as clinically normal.  The veteran's SMR's are 
silent as to treatment for, or a diagnosis of, a disorder 
which involves the loss of taste or smell.  The SMR's do 
indicate that the veteran underwent oral surgery in April 
1975 which involved exploration of the incisive canal.  The 
veteran completed another report of medical history in April 
1975 upon his separation from active duty service.  In the 
April 1975 report the veteran denied a history of ear, nose, 
or throat trouble; chronic or frequent colds; sinusitis; hay 
fever; shortness of breath; or a chronic cough.

The veteran was afforded a VA neurological examination in 
November 1991.  The report of this examination indicates that 
the veteran underwent oral surgery while in service and that 
since the surgery that he has had numbness in the lower two-
thirds of his face, involving the cheek, nose, upper and 
lower lip.  The veteran also reported at the time of his 
examination that he had lost his sense of taste and smell and 
that he had also noted that the roof of his mouth and tongue 
were numb.  The veteran stated that this did not affect his 
ability to speak, swallow or chew.  The examiner's impression 
was of bilateral trigeminal neuropathy and tic douloureux, 
secondary to the oral surgery in 1975.

The veteran was afforded a VA medical examination in 
September 1992 and in which he complained that he had 
progressively been losing his sense of taste and smell over 
the years.  After a physical examination, the doctor opined 
that the veteran had objective loss of smell and taste and 
that this was most likely not secondary to any palate surgery 
that he had had in the past.  The examiner stated that the 
loss of taste and smell may be secondary to some sinus 
problems that could be present.  

A letter of January 1993 from a private physician, Dr. J. 
Potts, M.D., has been associated with the claims folder.  The 
letter indicates that a CT Scan had indicated that the 
veteran had sinusitis but that the veteran's "palate surgery 
did not cause the loss of the senses of smell and taste."  
Dr. Potts indicated further in his letter that sinusitis is a 
fairly common cause of the loss of the senses of taste and 
smell.

The veteran and two additional witnesses provided testimony 
at a personal hearing in September 1993.  At this hearing the 
veteran testified that he suffered from complications from 
his inservice oral surgery, to include the loss of his sense 
of taste and smell.

The veteran was provided with another VA medical examination 
in August 1997.  The report of this examination indicates 
that the veteran reported that he lost his senses of taste 
and smell after oral surgery in 1975.  After a physical 
examination, the physician provided a diagnosis of subjective 
loss of sense of taste and smell.  The examiner further 
opined that after an extensive review of the veteran's 
medical records that he did not believe that the change in 
the senses of taste and smell were related to his previous 
oral surgery.  The examiner noted that the loss of sense of 
smell and taste may be related to his history of sinusitis.  

To summarize, the veteran's inservice medical records do not 
demonstrate that a disorder involving the loss of taste or 
smell was incurred or aggravated during active duty.  Nor has 
any medical opinion been associated with the claims folder 
which attributes the veteran's loss of taste and smell to his 
period of active duty service.  The veteran, and other 
witnesses have testified that the current loss of smell and 
taste are related to his inservice oral surgery.  None of the 
witnesses at the veteran's hearing were demonstrated to have 
medical training.  However, several medical opinions have 
been associated with the claims folder which argue that there 
is no connection between the inservice oral surgery and the 
loss of taste and smell.  Specifically, the report of a 
September 1992 VA medical examination includes the opinion of 
the physician that the loss of smell and taste was most 
likely not secondary to any palate surgery that he had in the 
past.  A letter from a private physician, a Dr. J. Potts, 
M.D., has been associated with the claims folder and which 
also indicates that the veteran's "palate surgery did not 
cause the loss of the senses of smell and taste."  
Furthermore, the report of an August 1997 VA medical 
examination includes an opinion that the change in the senses 
of taste and smell were not related to his previous oral 
surgery.  The Board further notes that no medical opinions 
have been associated with the claims folder which support the 
veteran's contentions.  The Board must therefore find that 
the medical evidence does not support the contention that the 
loss of smell or taste was incurred in, or aggravated by the 
veteran's period of active duty service, to include as a 
residual of oral surgery.

The Board notes that the medical evidence of record appears 
to suggest that the loss of smell and taste may be as a 
result of the veteran's sinusitis.  Specifically, Dr. Potts 
indicated in his letter that sinusitis is a fairly common 
cause of the loss of the senses of taste and smell.  The 
Board notes that applicable law and VA regulations provide 
that a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998). 

As to whether the loss of taste and smell are secondary to 
the sinusitis, the Board notes that the relevant facts are 
not in dispute.  The veteran's sinusitis has been denied 
service connection.  Therefore, he cannot establish secondary 
service connection from a disability which has not been 
granted service connection.  As such, the record affords no 
legal basis for the granting of secondary service connection 
for the loss of taste and smell arising from the nonservice-
connected sinusitis.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

As the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for the loss of 
the senses of smell and taste, his claims must be denied.  As 
the evidence is not in equipoise, application of the doctrine 
of reasonable doubt is unwarranted.  


ORDER

As the claim for entitlement to service connection for 
sinusitis is not well grounded, it is therefore denied.

The claim for entitlement to service connection for loss of 
taste as a result of palate surgery is denied.

The claim for entitlement to service connection for loss of 
smell as a result of palate surgery is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


